Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objection
Applicant is advised that should claim 45 be found allowable, claim 46 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the application as filed, in the specification, only described is that the fluence decreases as it goes back from the second region to the first region (Specification, ¶¶0004, 0064,0066), which is what is oppositely claimed in these new claims of this Continuation application.  As well, a claim with this type of limitation was not present in the originally filed parent application 14/398,117.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites, “wherein the one or more regions are overlapping”.  It is unclear and indefinite how “one” region can be “overlapping”.  For overlapping regions, there would necessarily have to be two regions.  For purposes of examination, a region that is continuous that includes a defect will be considered to be overlapping regions 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.




Claim(s) 53, 54, 55, 57, 59, 61 is/are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated  by Sbar (U.S. Patent Application Publication 2012/ 0302122).
Regarding claim 53, Sbar discloses a method of ablating a defect (¶0032) in an electrochromic (¶0003, electrochromic) device, the method comprising: (a) locating a laser focus at a first position at or near the defect (¶0048, “a device operable to indicate a position at which to fixedly position the mounting unit relative to a portion of the EC product including the defect to be repaired”) and (b) moving the laser focus to ablate one or more regions that include a defect area (¶0032) ablating laser beam…to remove portions of the electrochromic at or surrounding the defect”), wherein moving the laser focus includes rasterizing the laser focus over the one or more regions (¶0071,moving the beam in raster or other systematic manner).  

Regarding claim 54, Sbar discloses all the limitations of claim 53, as above, and further discloses a method wherein the one or more regions are overlapping (Sbar, fig. 7, one section “overlapping” encompassing both defects).
Regarding claim 55, Sbar discloses all the limitations of claim 54, as above, and further discloses a method wherein moving the laser focus to ablate the one or more overlapping regions comprises overlapping the laser focus in overlapping areas (¶0064, “path 136 to be followed by a beam emitted from a laser device to ablate portions of the electrochromic device”; ¶0059 “small overlap between adjacent path views; ¶0080, laser device may be controlled to provide a predetermined amount of overlap of laser pulses”). 

Regarding claim 57, Sbar discloses all the limitations of claim 53, as above, and further discloses a method wherein the one or more regions form a rectangular shape (Sbar, fig. 6, element 136 is “rectangular”).  

 Regarding claim 59, Sbar discloses all the limitations of claim 53, as above, and further discloses a method wherein the laser focus is in the form of a laser spot (¶0064, path 136 may correspond to a [laser] spot region).  

Regarding claim 61, Sbar discloses all the limitations of claim 53, as above, and further discloses a method wherein there is an overlap of the laser focus during rasterizing (¶0071, moving the beam in raster; and ¶0059 describes a “search path” can have an “overlap” between adjacent sections”).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 42 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beteille (U.S. Patent 7,531,101) in view of Lewis (U.S. Patent 5,837,960).
Regarding claim 42, Beteille discloses a method of forming laser ablation perimeter surrounding a defect in an electrochromic device, the method comprising:… (c) applying a laser focus at a first position located within an area that will be surrounded by the laser ablation perimeter and circumscribing the defect with the laser beam by moving the laser focus along the laser ablation perimeter.  Beteille does not disclose “(a) energizing a laser while a laser beam is shuttered; (b) allowing the laser to reach a steady state energy level before opening a shutter.”  However, Lewis teaches a. energizing a laser while a laser beam is shuttered: b. allowing the laser to reach a steady state energy level before opening a shutter (Lewis, column 27, lines 32-35). The advantage to using this conventional method is so that, if a steady slate laser beam is required when turning on, shuttering the beam to allow it to reach steady stale before using the beam, and shuttering through the unsteady energizing (and de-energizing) period. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Beteille with Lewis, by adding to the laser process of Beteille, with the shuttering and reaching steady state of Lewis, so that, if a steady state laser beam is required when turning on, shuttering the beam to allow if to reach steady state before using the beam, and shuttering through the unsteady energizing (and de- energizing) period.

Regarding claim 43, Beteille in view of Lewis teaches all the limitations of claim 42, as above, and further teaches a method comprising closing the laser ablation perimeter by overlapping the laser focus at a second position at the laser ablation perimeter (Beteille, claim 1, “electrically isolating a peripheral region of the defect relative to the active system”, meaning the laser has to loop and meet itself”). 

Claim 45, 46, 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beteille (U.S. Patent 7,531,101) in view of Lewis (U.S. Patent 5,837,960) in view of Lin (U.S. Patent RE37,504).


Regarding claim 45, Beteille in view of Lewis teaches all the limitations of claim 43, as above, but does not further teach a method wherein overlapping the laser focus at the second position generates an overlap of between 25% and 90% of a thickness of a laser line.  While it is clear that there is some, overlap, in order to isolate the section, Beteille does not specify how much overlap is required or desired to competently achieve the desired affect.  However, Lin teaches that an overlap of 50-80% of focused beam spot, and a “typical number of pulses”..”assures a sufficient beam overlap for smooth profile ( column 8, lines 6-10).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Beteille in view of Lewis with the teaching of Lin, to overlap by a certain percentage, within the claimed limitation amount, in order to properly have a smooth profile of what your are ablating to, in our case, overlap the portion enclosing the defect in order to isolate it.

Regarding claim 46, Beteille in view of Lewis teaches all the limitations of claim 43, as above, but does not further teach a method wherein overlapping the laser focus at the second position generates an overlap of between 25% and 90% of a thickness of a laser line.  While it is clear that there is some, overlap, in order to isolate the section, Beteille does not specify how much overlap is required or desired to competently achieve the desired affect.  However, Lin teaches that an overlap of 50-80% of focused beam spot, and a “typical number of pulses”..”assures a sufficient beam overlap for smooth profile ( column 8, lines 6-10).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Beteille in view of Lewis with the teaching of Lin, to overlap by a certain percentage, within the claimed limitation amount, in order to properly have a smooth profile of what your are ablating to, in our case, overlap the portion enclosing the defect in order to isolate it.


Regarding claim 47, Beteille in view of Lewis teaches all the limitations of claim 43, as above, but does not further teach a method wherein overlapping the laser focus at the second position generates an overlap of between 50% and 90% of a thickness of a laser line.   While it is clear that there is some, overlap, in order to isolate the section, Beteille does not specify how much overlap is required or desired to competently achieve the desired affect.  However, Lin teaches that an overlap of 50-80% of focused beam spot, and a “typical number of pulses”..”assures a sufficient beam overlap for smooth profile (Lin,  column 8, lines 6-10).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Beteille in view of Lewis with the teaching of Lin, to overlap by a certain percentage, within the claimed limitation amount, in order to properly have a smooth profile of what your are ablating to, in our case, overlap the portion enclosing the defect in order to isolate it.



Claim 48, and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beteille (U.S. Patent 7,531,101) in view of Sbar (U.S. Patent Application Publication 2012/ 0302122)


Regarding claim 48, Beteille in view of Lewis teaches all the limitations of claim 42, as above, but does not further teach a method wherein the laser ablation perimeter has an average diameter of 200 micrometers or less.   While Beteille does not talk about his laser ablation size, he does talk about the defect being “20-50 microns” (¶Beteille, ¶0053) Sbar teaches that his laser could ablate the side of “15 microns squared” (Sbar, ¶0038). Given a perimeter on both sides of the defect, the total ablation perimter, from side to side, could be, with a maximum defect of 50 microns diameter, 80 microns in diameter.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Beteille in view of Lewis with the teachings of Sbar, to closely ablate and surround the defect, and have an area of a perimter less than claimed, given the size of the defect and the size of the laser ablation, in order to keep the ablated area with the defect small.

Regarding claim 49, Beteille in view of Lewis teaches all the limitations of claim 42, as above, but does not further teach a method wherein the laser ablation perimeter has an average diameter of 100 micrometers or less.  While Beteille does not talk about his laser ablation size, he does talk about the defect being “20-50 microns” (¶Beteille, ¶0053) Sbar teaches that his laser could ablate the side of “15 microns squared” (Sbar, ¶0038). Given a perimeter on both sides of the defect, the total ablation perimter, from side to side, could be, with a maximum defect of 50 microns diameter, 80 microns in diameter.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Beteille in view of Lewis with the teachings of Sbar, to closely ablate and surround the defect, and have an area of a perimter less than claimed, given the size of the defect and the size of the laser ablation, in order to keep the ablated area with the defect small.


Claim 50, 51, 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beteille (U.S. Patent 7,531,101) in view of Unrath (U.S. Patent Application Publication 2010/ 0301024).

Regarding claim 50, Beteille in view of Lewis teaches all the limitations of claim 42, as above, but does not further teach a method wherein a fluence level of the laser at a beginning and end of the circumscription of the defect is lower than a fluence level of the laser during the remainder of the circumscription of the defect.   However, Unrath teaches that the “the depth of an ablated feature is roughly linear with the accumulated laser fluence.  Thus double exposure of an intersection may result in about 100% depth variation” (Unrath, ¶0271, ¶0114).   Thus, in order to have substantially even ablating depths around the defect, it would have been obvious to one having ordinary skill in the art at the time of the invention, to have a lower fluence at the beginning and end of the ablating surrounding the defect (Unrath, ¶¶0109-0114, Intersection formation, and “blending” fluences), so when those get added together, they equal generally the depth of the middle ablated section, in order that the whole process ablates to substantially the same depth.

Regarding claim 51, Beteille in view of Lewis teaches all the limitations of claim 42, as above, but does not further teach a method wherein circumscribing the defect with the laser beam includes increasing a fluence level of the laser while translating the laser focus from a first region to a second region of the laser ablation perimeter.  However, Unrath teaches that the “the depth of an ablated feature is roughly linear with the accumulated laser fluence.  Thus double exposure of an intersection may result in about 100% depth variation” (Unrath, ¶0271, ¶0114).   Thus, in order to have substantially even ablating depths around the defect, it would have been obvious to one having ordinary skill in the art at the time of the invention, to have a lower fluence at the beginning and end of the ablating surrounding the defect, and moving the fluence up from the first region to the second area and down from the second region to the first region (Unrath, ¶¶0109-0114, Intersection formation, and “blending” fluences), so when those get added together in the first area, they equal generally the depth of the second region ablated section, in order that the whole process ablates to substantially the same depth.

Regarding claim 52, Beteille in view of Lewis teaches all the limitations of claim 51, as above, but does not further teach a method comprising increasing the fluence level while translating the laser focus from the second region to the first region to close the laser ablation perimeter.  (See §112a, new matter rejection, above).  However, although Unrath does teach that, generally, uniform ablation is desirable, it is possible that there could be “one reference spot of higher intensity to use as a reference” (¶174).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention, to modify Beteille in view of Lewis and Unrath, with a further teaching of Unrath, to incorporate a spot of increased fluence, in order to incorporate a reference spot for a camera or other sensing device, for reference of where and how the laser ablation was processed.

Claims 56, 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sbar (U.S. Patent Application Publication 2012/ 0302122) in view of Im (U.S. Patent Application Publication 2010/0032586)
Regarding claim 56, Sbar teaches all the limitations of claim 53, as above, but does not further teach specifially a method wherein the one or more regions form a cross shape.  Sbar does disclose that the beam “desirably” should be a “closed figure, such as a circle, oval, or polygon, around the defect” (so other shapes are contemplated (Sbar, ¶0070).  Im teaches conventional ablating using different patterns, including cross (Im, claim 11).  Thus, it would have been obvious to one having ordinary skill at the time of the invention to modify Sbar with the teaching of Im, to use such a claimed conventional pattern, in order to better ablate the material according to the defect and be as specific and as efficient using a proper shape for ablation.
Regarding claim 58, Sbar discloses all the limitations of claim 53, as above, but does not further teach a method wherein the one or more regions form a sawtooth pattern.  However, Sbar does teach various ways to ablate through or around the defect, including though the defect in “raster or other systematic manner” (¶0070, 0071).  Im teaches conventional ablating using different patterns, including sawtooth (Im, claim 11).  Thus, it would have been obvious to one having ordinary skill at the time of the invention to modify Sbar with the teaching of Im, to use such a claimed conventional pattern, in order to better ablate the material according to the defect and be as specific and as efficient using a proper shape for ablation.



Claim 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sbar (U.S. Patent Application Publication 2012/ 0302122).
Regarding claim 60, Sbar discloses all the limitations of claim 59, as above, but does not  further disclose a method wherein the laser spot is in a rectangular shape.  However, Bar does teach that a single pulse can ablate the entire area (¶0064, In one embodiment, the path 136 may correspond to a spot region …such that the beam emitted by the laser is not moved relative when a laser repair is performed.  For example, the laser device may be controlled to emit a single pulse to ablate a region of the electrochromic device including the defect”) and and Sbar also teaches to have a rectangular ablation area (fig. 7, element 136, ¶0059, rectangular beam path.).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention, to modify Sbar and to have the spot as a rectangular spot, in order to ablate the whole area quickly and efficiently with one pulse ablation and to cover the desired area, such as in fig. 7)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 44 (dependent on claims 43 and 42) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,583,523. Although the claims at issue are not identical, they are not patentably distinct from each other because it can be seen that these claims have essentially all the same limitations, and that the only distinctions between these claims are that, in the preamble, in the current application, this device is processing an “electrochromic device” while in the patent, the device is processing an “optical device”, and an electrochromic device is certainly an optical device, as described in the “Background” of the current application.  As well, the current application, in claim 43, incorporated into the allowable subject matter, recites, beyond what is allowed in the patent (claim 5, step “(d)”) closing the laser ablation perimeter by overlapping the laser focus at a second position “at the laser ablation perimeter”.  It invariably seems that closing the perimeter would require intersecting “at the laser ablation perimeter”, so it thus seems this extra phrase is obvious.  Thus claim 44 is properly rejected under obvious double patenting. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761